Name: Council Decision (EU) 2019/703 of 8 October 2014 on the signing, on behalf of the Union and its Member States, of a Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  America;  air and space transport
 Date Published: 2019-05-08

 8.5.2019 EN Official Journal of the European Union L 120/3 COUNCIL DECISION (EU) 2019/703 of 8 October 2014 on the signing, on behalf of the Union and its Member States, of a Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 14 September 2012, the Council authorised the Commission to open negotiations, on behalf of the Union, its Member States and the Republic of Croatia, to conclude a Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States (1), to take account of the accession to the European Union of the Republic of Croatia (the Protocol). (2) Those negotiations were successfully completed on 16 October 2013. (3) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia (2) is hereby authorised on behalf of the Union and its Member States, subject to the conclusion of the Protocol. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI (1) The text of the Agreement is published in OJ L 207, 6.8.2010, p. 32. (2) The text of the Protocol will be published together with the decision on its conclusion.